 

Exhibit 10.1

 



 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of June 23, 2016 (this
“Agreement”), among Travelport Finance (Luxembourg) S.à r.l., a private limited
liability company (société à +responsabilité limitée) incorporated and existing
under the laws of Luxembourg, registered with the Luxembourg Trade and Companies
Register under number RCS B B151012, having its registered office at 2-4, rue
Eugène Ruppert, L-2453 Luxembourg and with a share capital of USD 180,000 (the
“Borrower”), TRAVELPORT LIMITED, a company incorporated under the laws of
Bermuda (“Holdings”), the Term B Lenders (as defined in the Amended Credit
Agreement (as defined below)) and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent and as Collateral Agent.

 

PRELIMINARY STATEMENTS

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of
September 2, 2014 (as amended by the Incremental Amendment to Credit Agreement,
dated as of January 16, 2015, as in effect immediately prior to the initial
funding of the Term B Loans, the “Existing Credit Agreement”; the Existing
Credit Agreement as amended by this Agreement, the “Amended Credit Agreement”;
capitalized terms used but not defined herein having the meaning provided in the
Amended Credit Agreement), among the Borrower, Holdings, the Lenders from time
to time party thereto, the Guarantors from time to time party thereto, the
Administrative Agent and the Collateral Agent;

 

WHEREAS, pursuant to Section 2.15 of the Existing Credit Agreement, the Borrower
has requested that the Existing Credit Agreement be amended so as to create a
new class of Term Loans as Refinancing Term Loans in the form of Term B Loans
having identical terms with and having the same rights and obligations under the
Existing Credit Agreement and the other Loan Documents as the Initial Term
Loans, except as such terms are amended hereby, in an aggregate principal amount
of $2,339,375,000, the proceeds of which shall be used to prepay in full the
Initial Term Loans outstanding under the Existing Credit Agreement immediately
prior to the effectiveness of this Agreement;

 

WHEREAS, each Term Lender that executes and delivers a consent to this Agreement
substantially in the form of Exhibit A hereto (a “Consent”) shall be deemed (i)
to have agreed to the terms of this Agreement and the Amended Credit Agreement,
(ii) to have agreed to exchange or convert (either by cashless roll or
post-closing settlement, as further described in the Consent) all of its Initial
Term Loans with Term B Loans in an equal principal amount; and (iii) upon the
Amendment No. 2 Effective Date (as defined below), to have exchanged or
converted (as further described in the Consent) all of its Initial Term Loans
into Converted Initial Term Loans in an equal principal amount (or such lesser
amount allocated to it by the Administrative Agent) in accordance with Section
2.01(c)(i) of the Amended Credit Agreement, and such Lender shall thereafter
become a Term B Lender;

 

WHEREAS, each Term Lender that makes the appropriate election in its Consent
will be also deemed to have agreed to make on the Amendment No. 2 Effective
Date, Increased Term B Loans in the amount specified by such Term Lender in its
Consent (subject to allocation

 

   

 

 

by the Administrative Agent, but in no event greater than the amount such Term
Lender committed to make as Increased Term B Loans); and

 

WHEREAS, each Person that executes and delivers a joinder to this Agreement
substantially in the form of Exhibit B (a “Joinder”) in the capacity as an
“Additional Term B Lender”, will, by the fact of such execution and delivery, be
deemed (i) to have consented to the terms of this Agreement and the Amended
Credit Agreement and (ii) to have committed to make Additional Term B Loans to
the Borrower on the Amendment No. 2 Effective Date, in the amount specified by
such Additional Term B Lender in the Joinder (subject to allocation by the
Administrative Agent, but in no event greater than the amount such Person
committed to make as Additional Term B Loans), the proceeds of which will be
used, together with the proceeds of the Increased B Term Loans, by the Borrower
to repay in full the aggregate outstanding principal amount of Non-Converted
Initial Term Loans.

 

NOW, THEREFORE, in consideration of the undertakings set forth herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.           Amendments to the Existing Credit Agreement.  The Existing Credit
Agreement is, as of the Amendment No. 2 Effective Date, hereby amended as
follows:

 

(a)      Amendments to Section 1.01:

 

(i)       The definition of “Applicable Rate” is hereby amended by (i) deleting
“and” at the end of clause (b), (ii) replacing the period at the end of clause
(c) with “; and” and (iii) adding the following as a new clause (d):

 

“(d)   with respect to Term B Loans, (i) for Eurocurrency Rate Loans, 4.00% and
(y) for Base Rate Loans, 3.00%.”

 

(ii)      The definition of “Base Rate” is hereby amended by replacing the
proviso in the first sentence with the following:

 

“provided that for the avoidance of doubt, the Eurocurrency Rate for any day
shall be LIBOR, at approximately 11:00 a.m. (London time) two Business Days
prior to such day for deposits in Dollars with a term of one month commencing on
such day; it being understood that, for the avoidance of doubt, solely with
respect to the Initial Term Loans and Term B Loans, the Base Rate shall be
deemed to be not less than 2.00% per annum.”

 

(iii)     The definition of “Eurocurrency Rate” is hereby amended by replacing
the last proviso thereto with the following: “provided that solely with respect
to the Initial Term Loans and Term B Loans, the Eurocurrency Rate shall be
deemed to not be less than 1.00% per annum in all cases.”

 

(iv)     Clause (i) of the definition of “Maturity Date” is hereby amended and
restated in its entirety to read as follows:

 

 2 

 

 

“(i) with respect to (A) the Initial Term Loans, the date that is seven years
after the Closing Date and (B) any Term B Loans, September 2, 2021,”

 

(v)      The definition of “Term Borrowing” is hereby amended by inserting at
the end thereof, the following new sentence:

 

“Following the Amendment No. 2 Effective Date, “Term Borrowing” shall include
each Term B Borrowing.”

 

(vi)     The definition of “Refinancing Term Loans” is hereby amended by
inserting at the end thereof, the following new sentence:

 

“Following the Amendment No. 2 Effective Date, “Refinancing Term Loans” shall
include Term B Loans.”

 

(vii)    The definition of “Repricing Transactions” is hereby amended by
replacing each instance of “Initial Term Loans” with “Term B Loans”.

 

(viii)   The following definitions are added where alphabetically appropriate to
read as follows:

 

“Additional Term B Commitment” means, as to each Additional Term B Lender, its
obligation to make an Additional Term B Loan to the Borrower on the Amendment
No. 2 Effective Date, in the amount set forth in the Joinder (as defined in
Amendment No. 2) executed and delivered by such Additional Term B Lender
(subject to allocation by the Administrative Agent, but in no event greater than
the amount set forth by such Additional Term B Lender in the Joinder).

 

“Additional Term B Lender” means a Person with an Additional Term B Commitment
to make Additional Term B Loans to the Borrower on the Amendment No. 2 Effective
Date pursuant to Section 2.01(c)(ii).

 

“Additional Term B Loan” means a Term Loan that is made pursuant to Section
2.01(c)(ii).

 

“Amendment No. 2” means Amendment No. 2 to this Agreement dated as of the
Amendment No. 2 Effective Date.

 

“Amendment No. 2 Effective Date” means June 23, 2016, the date of effectiveness
of Amendment No. 2.

 

“Converted Initial Term Loans” has the meaning set forth in Section 2.01(c)(i).

 

“Increased Term B Loans” means the Term B Loans committed to be made by a Term
Lender on the Amendment No. 2 Effective Date, in addition to its Term B Loans
that are Converted Initial Term Loans, in the amount specified by such

 

 3 

 

 

Term Lender in its Consent (subject to allocation by the Administrative Agent,
but in no event greater than the amount such Term Lender committed to make as
Increased Term B Loans in its Consent).

 

“Non-Converted Initial Term Loan” means each Initial Term Loan (or any portion
thereof) that is not exchanged or converted into Converted Initial Term Loans
pursuant to Section 2.01(c)(i).

 

“Term B Borrowing” means a borrowing consisting of Term B Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Term B Lenders pursuant to Section 2.01(c).

 

“Term B Lender” means Additional Term B Lenders, a Lender that provides an
Increased Term B Loan or a Lender that holds Converted Initial Term Loans.

 

“Term B Loan” means Additional Term B Loans, Increased Term B Loans and
Converted Initial Term Loans.

 

(b)          Amendment to Section 2.01.  Section 2.01 is hereby amended by
adding the following paragraph (c) to such section:

 

“(c) (i) Subject to the terms and conditions hereof and of Amendment No. 2, each
Term Lender that executes and delivers a Consent (as defined in Amendment No. 2)
severally agrees to exchange or convert all of its Initial Term Loans
outstanding on the Amendment No. 2 Effective Date into a like principal amount
of Term B Loans on the Amendment No. 2 Effective Date either by cashless roll or
post-closing settlement, as further described in such Lender's Consent (such
exchanged or converted Initial Term Loans, the “Converted Initial Term Loans”).
All Term B Loans that constitute Converted Initial Term Loans will be of the
Type and have the Interest Period (if applicable) specified in the Committed
Loan Notice delivered in connection therewith. All accrued and unpaid interest
on the Converted Initial Term Loans to, but not including, the Amendment No. 2
Effective Date shall be payable on the Amendment No. 2 Effective Date, but no
amounts under Section 3.05 shall be payable in connection with such conversion.

 

(ii) Subject to the terms and conditions hereof and of Amendment No. 2, (A) each
Additional Term B Lender severally agrees to make loans denominated in Dollars
in an aggregate amount not to exceed the amount of such Additional Term B
Lender's Additional Term B Commitment to the Borrower and (B) each Term Lender
severally agrees to make its Increased Term B Loans (if any) to the Borrower, in
each case, on the Amendment No. 2 Effective Date. The Borrower shall prepay in
full the aggregate principal amount of the Non-Converted Initial Term Loans with
the proceeds of the Additional Term B Loans and the Increased Term B Loans,
concurrently with the receipt thereof. All Additional Term B Loans and Increased
Term B Loans will be of the Type

 

 4 

 

 

and have the Interest Period (if applicable) specified in the Committed Loan
Notice delivered in connection therewith. All accrued and unpaid interest on the
Non-Converted Initial Term Loans to, but not including, the Amendment No. 2
Effective Date shall be payable on the Amendment No. 2 Effective Date and the
Borrower will make any payments required under Section 3.05 with respect to the
Non-Converted Initial Term Loans in accordance therewith.”

 

(c)          Amendment to Section 2.05(a).  Section 2.05(a)(iv) is hereby
amended by replacing (i) each instance of “on or prior to the one-year
anniversary of the Closing Date” used therein with “prior to six months
following the Amendment No. 2 Effective Date” and (ii) each instance of “Initial
Term Loans” with “Term B Loans”.

 

(d)          Amendment to Section 2.06(b).  Section 2.06(b) is hereby amended by
adding the following at the end thereof:

 

“The Additional Term B Commitment of each Additional Term B Lender shall be
automatically and permanently reduced to $0 upon the funding of Additional Term
B Loans on the Amendment No. 2 Effective Date. The commitment of each Term B
Lender to make Increased Term B Loans shall be automatically and permanently
reduced to $0 upon the funding of the Increased Term B Loans on the Amendment
No. 2 Effective Date.”

 

(e)          Amendment to Section 2.07(a).  Section 2.07(a) is hereby amended
and restated in its entirety as follows:

 

“(a)      Term Loans.  The Borrower shall repay to the Administrative Agent for
the ratable account of the Term Lenders (i) on the last Business Day of each
February, May, August and November, commencing with August 31, 2016, an
aggregate principal amount equal to 0.25% of the aggregate principal amount of
all Term B Loans outstanding on the Amendment No. 2 Effective Date (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05) and (ii) on the
Maturity Date for the Term B Loans, the aggregate principal amount of all Term B
Loans outstanding on such date. In the event any Incremental Term Loans,
Refinancing Term Loans or Extended Term Loans are made, such Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans, as applicable, shall be
repaid by the Borrower in the amounts and on the dates set forth in the
Incremental Amendment, Refinancing Amendment or Extension Amendment with respect
thereto and on the applicable Maturity Date thereof.”

 

(f)           Amendment to Section 2.14(e)(i)(C).  Section 2.14(e)(i)(C) is
hereby amended by replacing each instance of “Initial Term Loans” with “Term B
Loans”.

 

(g)          Amendment to Section 7.10.  Section 7.10 is hereby amended to add
the following sentence:

 

“The proceeds of the Term B Loans shall be used to refinance the Initial Term
Loans.”

 

 5 

 

 

2.           Representations and Warranties. To induce the other parties hereto
to enter into this Agreement, the Borrower and Holdings (on behalf of itself and
each other Loan Party) represent and warrant to each of the Lenders (including
the Addition Term B Lenders), the Administrative Agent and the Collateral Agent
that, after giving effect to this Agreement:

 

(a)          The execution, delivery and performance by the Borrower and
Holdings of this Agreement and the letter agreement in the form attached as
Annex I hereto (the “Cashless Rollover Letter”), and the consummation of the
transactions contemplated herein and therein, are within the Borrower’s and
Holdings’ corporate or other powers, (i) have been duly authorized by all
necessary corporate or other organizational action and (ii) do not (A)
contravene the terms of any of its Organization Documents, (B) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01 of the Amended Credit Agreement), or
require any payment to be made under (x) any Contractual Obligation to which the
Borrower or Holdings is a party or affecting the Borrower or Holdings or their
properties or any of their Subsidiaries or (y) any material order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which the
Borrower or Holdings or their property is subject, or (C) violate any applicable
Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clause (ii)(B)(x), to the extent that
such violation, conflict, breach, contravention or payment could not reasonably
be expected to have a Material Adverse Effect.

 

(b)          No material approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, the Borrower or Holdings of this
Agreement or the Cashless Rollover Letter, or for the consummation of the
transactions contemplated hereby and thereby, except for the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect.

 

(c)          Each of this Agreement and the Cashless Rollover Letter have been
duly executed and delivered by the Borrower and Holdings. This Agreement and the
Cashless Rollover Letter each constitutes a legal, valid and binding obligation
of each of the Borrower and Holdings, enforceable against such applicable party
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

 

3.           Conditions Precedent. This Agreement and the amendments set forth
in Section 1 of this Agreement shall become effective on the first date (the
“Amendment No. 2 Effective Date”) when, and only when, each of the applicable
conditions set forth below have been satisfied (or waived):

 

(a)          The Administrative Agent (or its counsel) shall have received
counterparts of this Agreement that, when taken together, bear the signatures of
the Borrower, Holdings, the Administrative Agent, the Collateral Agent and each
Term B Lender (whether pursuant to the execution and delivery of a Consent, the
Joinder or counterparts of this Agreement). The Consents and the Joinder shall
have been duly executed by each existing Term Lender, Increasing Term Lender or
Additional Term B Lender, as applicable, such that upon such execution by all
such Lenders, the aggregate principal amount of the Converted Initial Term

 

 6 

 

 

Loans, the Increased Term B Loans and the Additional Term B Loans is equal to
$2,339,375,000.

 

(b)          The Administrative Agent (or its counsel) shall have received a
certificate of the Borrower and Holdings dated as of the Amendment No. 2
Effective Date signed by a Responsible Officer of the Borrower and Holdings,
respectively, certifying (i) that the Organization Documents, including
amendments thereto, of the Borrower and Holdings, as applicable, either (x) have
not been amended since the Closing Date or (y) are attached as an exhibit to
such certificate, (ii) (x) copies of resolutions of its Board of Directors (or
similar governing body) of the Borrower and Holdings, as applicable, approving
the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby or (y) to the extent the resolutions delivered
on the Closing Date approve such matters, that the resolutions delivered on the
Closing Date authorize the transactions contemplated hereby, remain in full
force and effect and have not been amended or otherwise modified since the
adoption thereof, (iii) (x) as to the incumbency and specimen signature of each
officer executing this Agreement or any other document delivered in connection
herewith on behalf of such Loan Party or (y) a certification that the incumbency
and specimen signature of each officer of each Loan Party delivered to the
Administrative Agent as of May 13, 2016 has not been amended since such date and
(iv) as to the matters set forth in Section 3(g) and (h) below.

 

(c)          The Borrower shall have paid to the Administrative Agent and to
each of Deutsche Bank Securities Inc., Credit Suisse Securities (USA) LLC,
Morgan Stanley Senior Funding, Inc. and UBS Securities LLC, each as a joint lead
arranger and joint lead book-running manager in connection with this Agreement,
all fees and expenses due to be paid on the Amendment No. 2 Effective Date.

 

(d)          The Borrower shall have paid to the Administrative Agent, for the
account of each Term Lender holding Initial Term Loans immediately prior to the
effectiveness of this Agreement, all accrued but unpaid interest on such Term
Lender's Initial Term Loans in accordance with Section 2.01(c) of the Amended
Credit Agreement.

 

(e)          The Borrower shall have paid to the Administrative Agent, for the
account of each Term Lender with Converted Initial Term Loans on the Amendment
No. 2 Effective Date, an upfront fee in an amount equal to 0.25% of the
aggregate principal amount of Converted Initial Term Loans on the Amendment No.
2 Effective Date.

 

(f)           The Administrative Agent shall have received a Committed Loan
Notice of Term B Loans.

 

(g)          The representations and warranties set forth in Article V of the
Amended Credit Agreement and in each other Loan Document shall be true and
correct in all material respects on and as of the date hereof (both before and
after giving effect to the transactions contemplated by this Amendment) with the
same effect as though made on and as of the date hereof, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date.

 

 7 

 

 

(h)          No Default or Event of Default shall exist on the date hereof
before or after giving effect to the Refinancing Term Loans and the use of
proceeds thereof.

 

4.           Ratification and Acknowledgements.  By signing this Agreement, each
of the Borrower and Holdings, on behalf of itself and each other Loan Party,
hereby confirms that (i) the obligations of the Loan Parties under the Existing
Credit Agreement as modified hereby (including with respect to the Term B Loans)
and the other Loan Documents (x) are entitled to the benefits of the guaranties
and the security interests set forth or created in the Collateral Documents and
the other Loan Documents and (y) constitute Obligations for purposes of the
Amended Credit Agreement, the Guaranty, the Security Agreement and all other
Collateral Documents, (ii) notwithstanding the effectiveness of the terms
hereof, the Guaranty, the Security Agreement and the other Loan Documents are,
and shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects and (iii) the Additional Term B Lenders shall be a
“Secured Party” and a “Lender” for all purposes of the Amended Credit Agreement,
the Guaranty, the Security Agreement and the other Loan Documents. Each of the
Borrower and Holdings, on behalf of itself and each other Loan Party, ratifies
and confirms that all Liens granted, conveyed, or assigned to the Collateral
Agent by any Loan Party pursuant to any Loan Document remain in full force and
effect, are not released or reduced, and continue to secure full payment and
performance of the Obligations as modified hereby.

 

5.           Liens Unimpaired.  Each of the Borrower and Holdings, on behalf of
itself and each other Loan Party, represents, warrants and agrees that after
giving effect to this Agreement, neither the modification of the Existing Credit
Agreement effected pursuant to this Agreement nor the execution, delivery,
performance or effectiveness of this Agreement:

 

(a)          impairs the validity, effectiveness or priority of the Liens
granted pursuant to any Loan Document, and such Liens continue unimpaired with
the same priority to secure repayment of all Obligations (including with respect
to the Term B Loans), whether heretofore or hereafter incurred; or

 

(b)          requires that any new filings be made or other action taken to
perfect or to maintain the perfection of such Liens.

 

6.           Amendment, Modification and Waiver.  This Agreement may not be
amended, modified or waived except in accordance with the Amended Credit
Agreement. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

7.           Loan Document.  This Agreement shall constitute a Loan Document for
all purposes of the Amended Credit Agreement and the other Loan Documents.

 

8.           Governing Law, Etc.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Sections 10.14,
10.15(b) and 10.16 of the AMENDED Credit

 

 8 

 

 

Agreement are hereby incorporated by reference, mutatis mutandis.

 

9.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

 9 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

  DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and Collateral Agent
        By: /s/ Peter Cucchiara     Name: Peter Cucchiara     Title: Vice
President         By: /s/ Benjamin Souh     Name: Benjamin Souh     Title: Vice
President

 

[Amendment No. 2 Signature Page] 

 

   

 

 

  Travelport Finance (Luxembourg) S.à r.l., as Borrower         By: /s/ Rochelle
Boas     Name: Rochelle Boas     Title: A manager         By: /s/ John
Sutherland     Name: John Sutherland     Title: B manager         TRAVELPORT
LIMITED, as Holdings         By: /s/ Rochelle Boas     Name: Rochelle Boas    
Title: Senior Vice President and Secretary

 

[Amendment No. 2 Signature Page]

 

   

 

 

ANNEX I

 

[Cashless Rollover Letter]

 

   

 

 

EXHIBIT A

 

CONSENT TO AMENDMENT NO. 2

 

CONSENT (this “Consent”) to Amendment No. 2, dated as of June 23, 2016 (the
“Amendment”), by and among the Borrower, Holdings (each as defined below), the
Lenders party thereto, the Administrative Agent and the Collateral Agent, to the
Credit Agreement, dated as of September 2, 2014 (as amended by the Incremental
Amendment to Credit Agreement, dated as of January 16, 2015), by and between
Travelport Finance (Luxembourg) S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated and existing under the laws of
Luxembourg, registered with the Luxembourg Trade and Companies Register under
number RCS B B151012, having its registered office at 2-4, rue Eugène Ruppert,
L-2453 Luxembourg and with a share capital of USD 180,000 (the “Borrower”),
TRAVELPORT LIMITED, a company incorporated under the laws of Bermuda
(“Holdings”), the other Guarantors party thereto, DEUTSCHE BANK AG NEW YORK
BRANCH, as Administrative Agent, Collateral Agent and L/C Issuer and the other
lenders party thereto (as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, including pursuant to the
Amendment, the “Credit Agreement”). Unless otherwise defined herein, capitalized
terms used herein shall have the meaning given to such term in the Credit
Agreement or the Amendment.

 

By its signature below, the undersigned hereby:

 

(a)          consents and agrees to the amendment of the Existing Credit
Agreement as described in the Amendment;

 

(b)          acknowledges that it has received a copy of the Amendment together
with all exhibits, schedules and annexes thereto and such other documents and
information as it has deemed appropriate to make its own decision to enter into
the Amendment and provide the consent set forth above;

 

(c)          authorizes the Administrative Agent, pursuant to authority granted
to the Administrative Agent under the Existing Credit Agreement, to execute the
Amendment on its behalf as if it were a party thereto; and

 

(d)          represents that it is a Term Lender under the Existing Credit
Agreement.

 

Exchanging Term Lenders

 

In addition, the undersigned selects the settlement option marked below:

 

Cashless Settlement Option:

 

¨Mark this box to exchange or convert (on a cashless basis) all of your Initial
Term Loans with Term B Loans in a like principal amount as described in the
Amendment.

 

By choosing this option the undersigned Lender hereby agrees (i) that the
Administrative Agent may, in its sole discretion, elect to exchange or convert
(on a cashless basis) less than 100% of the principal amount of such Lender's
Initial Term Loans for Term B Loans, in which case the difference between the
principal amount of such Lender's Initial

 

   

 

 

Term Loans and the allocated amount of Term B Loans will be prepaid on the
Amendment No. 2 Effective Date and (ii) to the terms of the letter agreement in
the form attached as Annex I to the Amendment (the "Cashless Rollover Letter"),
with all rights and obligations attendant thereto.

 

Post-Effectiveness Settlement Option:

 

¨Mark this box to have all of your Initial Term Loans prepaid on the Amendment
No. 2 Effective Date and to purchase by assignment an aggregate principal amount
of Term B Loans equal to the amount of such Initial Term Loans prepaid (or such
lesser amount allocated by the Administrative Agent).

 

Increasing Term Lenders

 

¨  In addition, by marking this box, the undersigned Lender hereby requests to
purchase Increased Term B Loans up to an aggregate principal amount no greater
than $_____________________, subject to allocation by the Administrative Agent.
Such Lender agrees that its signature hereto shall constitute its signature as
Assignee to an Assignment and Acceptance reflecting such purchase and that it
shall be bound by such Assignment and Acceptance in all respects. 

 

   

 

  

EXHIBIT A

 

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

 

      ,   as a Lender (type name of the legal entity)         By:         Name:
    Title:         If a second signature is necessary:         By:         Name:
    Title:

  

   

 

 

EXHIBIT B

 

JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of June 23, 2016 (this “Agreement”), by and among
DEUTSCHE BANK AG NEW YORK BRANCH (the “Additional Term B Lender”), Travelport
Finance (Luxembourg) S.à r.l., a private limited liability company (société à
responsabilité limitée) incorporated and existing under the laws of Luxembourg,
registered with the Luxembourg Trade and Companies Register under number RCS B
B151012, having its registered office at 2-4, rue Eugène Ruppert, L-2453
Luxembourg and with a share capital of USD 180,000 (the “Borrower”), TRAVELPORT
LIMITED, a company incorporated under the laws of Bermuda (“Holdings”), and
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent (“Administrative
Agent”).

 

RECITALS:

 

WHEREAS, reference is hereby made to (i) the Credit Agreement, dated as of
September 2, 2014, and amended by the Incremental Amendment, dated as of January
16, 2015 (as further amended, restated, extended, supplemented or otherwise
modified in writing from time to time, including pursuant to the Amendment
(defined below), the “Credit Agreement”), by and between the Borrower, Holdings,
the other Guarantors party thereto from time to time, the Administrative Agent,
Collateral Agent, L/C Issuer and each Lender from time to time party thereto
(capitalized terms used but not defined herein having the meaning provided in
the Credit Agreement or the Amendment) and (ii) the Amendment No. 2 to the
Credit Agreement (the “Amendment”), dated as of the date hereof, by and among
the Borrower, Holdings, the Administrative Agent, Collateral Agent and each
Lender party thereto;

 

WHEREAS, subject to the terms and conditions of the Credit Agreement and the
Amendment, the Borrower may establish a new class of Term Loans as Refinancing
Term Loans in the form of Term B Loans; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, Additional
Term B Lenders shall become Lenders pursuant to one or more joinder agreements;

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

The Additional Term B Lender hereby agrees to make Additional Term B Loans, in
the amount notified to the Additional Term B Lender by the Administrative Agent
but not to exceed the applicable amount set forth on its signature page hereto
pursuant to and in accordance with Section 2.01(c)(ii) of the Credit Agreement.
The Additional Term B Loans provided pursuant to this Agreement shall be subject
to all of the terms in the Credit Agreement and to the conditions set forth in
the Amendment and the Credit Agreement, and shall be entitled to all the
benefits afforded by the Credit Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Collateral Documents.

 

The Additional Term B Lender, the Borrower, Holdings and the Administrative
Agent acknowledge and agree that the Additional Term B Loans provided pursuant
to this Agreement

 

   

 

 

shall constitute Term B Loans, for all purposes of the Credit Agreement and the
other applicable Loan Documents.

 

By executing and delivering this Agreement, the Additional Term B Lender (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Agreement and to consummate
the transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements of an eligible assignee under the
Credit Agreement (subject to such consents, if any, as may be required under the
Credit Agreement), (iii) from and after the Amendment No. 2 Effective Date, it
shall be bound by the provisions of the Amendment and the Credit Agreement as a
Lender thereunder and shall have the obligations of a Lender thereunder, (iv) it
is sophisticated with respect to decisions to acquire assets of the type
represented by the Additional Term B Loans and either it, or the Person
exercising discretion in making its decision to make the Additional B Term Loans
is experienced in acquiring assets of such type, (v) it has received a copy of
the Amendment and the Credit Agreement and the other Loan Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement and to purchase the
Additional Term B Loans, (vi) it has, independently and without reliance upon
the Administrative Agent or any other Lender or Agent and based on such
documents and information as it has deemed appropriate at the time, made its own
credit analysis and decision to enter into this Agreement and to purchase the
Additional Term B Loans, (vii) it is not a Defaulting Lender, (viii) if it is
not already a Lender under the Credit Agreement, it has delivered a completed
Administrative Questionnaire in the form provided by the Administrative Agent;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender or Agent, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender. The Additional Term B Lender appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto.

 

Upon (i) the execution of a counterpart of this Agreement by the Additional Term
B Lender, the Administrative Agent, the Borrower and Holdings and (ii) the
delivery to the Administrative Agent of a fully executed counterpart (including
by way of telecopy or other electronic transmission) hereof, the undersigned
Additional Term B Lender shall become a Lender under the Credit Agreement.

 

Delivered herewith to the Administrative Agent, are such forms, certificates or
other evidence with respect to United States federal income tax withholding
matters as the Additional Term B Lender may be required to deliver to the
Administrative Agent pursuant to Section 10.07 of the Credit Agreement.

 

This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

 2 

 

 

This Agreement is a “Loan Document” for all purposes of the Credit Agreement and
other Loan Documents.

 

This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.

 

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement. 

 

 3 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first
written above.

 

TERM B LOANS

 

¨The undersigned Additional Term B Lender hereby agrees to purchase Additional
Term B Loans in an aggregate principal amount no greater than
$_____________________ (or such lesser amount allocated to such Additional Term
B Lender by the Administrative Agent).

  

  DEUTSCHE BANK AG NEW YORK BRANCH         By:       Name:     Title:        
By:       Name:     Title:

  

[Signature Page to Joinder Agreement]

 

   

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent         By:      
Name:     Title:         By:       Name:     Title:

 

[Signature Page to Joinder Agreement]

 

   

 

 

  Travelport Finance (Luxembourg) S.à r.l., as Borrower         By:       Name:
    Title:         By:       Name:     Title:         TRAVELPORT LIMITED, as
Holdings         By:       Name:     Title:

 

[Signature Page to Joinder Agreement]

 



   

